Title: From Thomas Jefferson to United States House of Representatives, 18 February 1806
From: Jefferson, Thomas
To: United States House of Representatives


                        
                            
                                To the House of Representatives 
                        of the United States
                     
                        Feb. 18. 1806.
                  
                        I now communicate to the House of Representatives the information desired by their resolutions of January 24,
                            relative to the fortifications erected at the several ports and harbors of the United States, & their territories, and
                            to the Navy and Navy-yards of the United States.
                        
                            Th: Jefferson
                     
                            
                        
                    